JUDGE HAZELRIGG
delivered the opinion of the court.
Richardson, the appellee, was the owner and holder, by purchase from Martin, the appellant, of four tickets in the Little Louisiana Lottery concern. Among them was ticket No. 93,262.
The drawing was fixed for January 14, 1890, and on the 15th or 16th of that month Martin informed Richardson that it had been postponed. He then induced him to surrender his four tickets and accept one in the Big Louisiana Lottery, saying that he had let him have these four tickets by mistake, that they belonged to ánother person, who was demanding them. As a matter of fact the drawing had not been postponed, and the ticket numbered as above stated had drawn a prize of three thousand seven hundred and fifty dollars. These facts were known to the appellant and not to the appellee. Thereafter the appel*186lant presented the ticket to the lottery concern and received the prize. Refusing to account to the appellee for it, he was sued, and in the lower court, after the verdict of a jury, judgment for the sum of three thousand seven hundred and fifty dollars was rendered against him, and from which he appeals. He does not bring up the evidence, and hence the only question is as to the sufficiency of the pleadings" to support the verdict and judgment. The action, was .simply one for money had and received. The defendant collected that - which belonged to the plaintiff, and the law implied a contract to pay it over to him. The contract which the law raised between them was not founded on the purchase or sale of a lottery ticket, but on the obligation to refund the money which had been procured and received by falsehood and fraud. It is true the plaintiff alleges that he bought the ticket from the defendant, and that it was one in the Little Louisiana Lottery, but he does not state where he bought it, and there is nothing in the petition to show that the lottery was unauthorized by law to transact such business. Hence the demurrer was properly overruled.
The answer denied that the plaintiff had ever owned or held the ticket numbered 93,262, or that the defendant ever delivered said ticket to the plaintiff, or that such ticket was obtained by defendant from the plaintiff in any way, or that he made the representations complained of.
Then follows a statement in the answer of how the plaintiff and defendant had exchanged a dollar ticket in the Big Louisiana Lottery for four twenty-five cent *187tickets in the Little Louisiana Lottery, and he disclaims any knowledge at the time of any of the tickets having drawn prizes. He avers that the Little Louisiana Lottery is located and operated in California, and is not ■ licensed or authorized by the laws of California or other States to carry on that business; nor is either of said concerns authorized or licensed to carry on ■such business, or sell or dispose of tickets or prizes by any law or statute of this State; that both plaintiff and defendant resided in this State at the time of the purchase by plaintiff of the tickets, and at the time of their procurement-and exchange as aforesaid, and all said acts and transactions were had and done in Union county, Kentucky.
It will be observed that it is nowhere alleged that plaintiff bought ticket No. 93,262 in Kentucky, or that he exchanged that particular ticket with the defendant in Kentucky. The transactions set up by the defendant in his answer as having occurred in Union county,. Kentucky, necessarily excluded those with reference to this particular ticket, because the defendant expressly and unreservedly denied that plaintiff ever held this ticket, or that he ever obtained it from him in any way. Moreover, the plaintiff, by reply, denied that the Little Louisiana Lottery was not licensed or .authorized by law to carry on' such business ; and therefore, as every presumption must be indulged in necessary fco support the judgment, we must assume, in the absence of anything to the contrary, that this purchase or exchange of ticket No. 93,262 occurred in some place where it was legal and lawful to purchase it or exchange it, and that the Little Louisiana Lot*188tery was an institution legally licensed to carry on its: business. If the evidence were before us, a different state of case might be shown, but the verdict was for the plaintiff, and presumably sustained by the proof. And moreover, as announced in all such cases, every presumption is in favor of the legality of the transaction. (Bibb, &c., v. Miller, &c., 11 Bush, 306.) Here, then, we have a case where a party holds a ticket, the value of which does' not depend on any chance, or its payment on the voluntary action of the company, and the legal obtention, title and ownership of which is not called in question, or tainted with any sort of illegality. It is fraudulently obtained from the possession of its rightful owner, and we can see no reason why recovery may not be had. Such, indeed, would seem to be the case if the purchase or sale were shown to have occurred in Kentucky. This is not an action on a contract of sale of purchase of a lottery' ticket. The transaction out of which the suit springs, and which forms its sole basis, is subsequent to any alleged illegal act, and wholly disconnected with it.
In Armstrong v. Toler, 11 Wheat., 258, Chief Justice Marshall approved the opinion of the lower court,, which was to the effect “ that a new contract, founded on a new consideration, although in relation to property respecting which there had been unlawful transactions between the parties, is not itself unlawful.” And Toler was allowed to recover of Armstrong money which he had paid for Armstrong on account of goods known by both parties to have been imported contrary to law.
*189In Catts v. Phalen, &c., 2 How., 376, Catts was employed' to draw out the tickets. He had a confederate to buy a certain ticket, and before inserting his hand in .the lottery wheel he concealed in the cuff of his coat certain false and fraudulent tickets, which he managed to slip between his fingers, and then drawing out his hand produced the false ticket. When sued for the money received on the tickets so procured, he relied on the admitted illegality of the lottery drawing.
The Supreme Court said: “Phalen & Morris had in their possession twelve thousand five hundred dollars, either in their own right or as trustees for others interested in the lottery. No matter which, the legal right to this sum was in them. The defendant claimed and received it, by false and fraudulent pretenses, as morally criminal as by larceny, forgery or perjury; and the only question before us is whether he can retain it by any principle or rule of law.”
“To state,” says the court, “is to decide such a case.”
“The principle of illegal contracts is” (see Story on Conflict of Laws, sections 248, 249), “after the illegal act is done, if the new contract is wholly unconnected with the illegal act, and is founded on a new consideration, and is not a part of the original scheme, although it may be known to the party with whom the contract is made, it will make no difference that such new and independent contracts are made with the person who is the contractor or conductor of the original illegal act, if it is wholly disconnected therefrom.”
So' in Story on Contracts, section 760, it is said; *190“If an act in violation of either statute or common law be already committed, and a subsequent agreement entered into, which, though founded thereupon,, constituted no part of. the original inducement or consideration of the illegal act, such an agreement is valid.”
Instead of an “agreement” between the parties,, founded upon alleged illegal acts, we have in this; case an implied obligation raised by law to refund moneys fraudulently received and withheld. For other authorities to the same effect, see Farmer v. Russell, 1 B. & P., 295; Willson v. Owens, 30 Mich., 474; Rothrock v. Perkinson, 61 Ind., 39.
The Little Louisiana Lottery concern was, under the pleadings in this case, an institution operated under lawful authority, and the defendant, in presenting the ticket in question, and in collecting the plaintiffs money, may be regarded as acting as his agent, and as collecting for his use. The law implies an obligation to refund the money,. which is subsequent to and disconnected with the alleged illegal acts of buying, selling or exchanging the tickets.
Judgment affirmed.